Order entered July 21, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00570-CV

                         IN RE ERIC DRAKE, Relator

           Original Proceeding from the 162nd Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-13508

                                      ORDER
          Before Chief Justice Burns, Justice Molberg, and Justice Reichek

        Based on the Court’s opinion of this date, we DENY the petition to the

extent it seeks a writ of mandamus, and we DISMISS the petition to the extent it

seeks a writ of prohibition. We also DENY the request for emergency relief as

moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE